Name: Council Regulation (EEC) No 1908/87 of 2 July 1987 amending Regulation (EEC) No 1424/76 laying down general rules for intervention on the market in rice
 Type: Regulation
 Subject Matter: plant product;  trade policy;  prices
 Date Published: nan

 3 . 7 . 87 Official Journal of the European Communities No L 182 /53 COUNCIL REGULATION (EEC) No 1908/87 of 2 July 1987 amending Regulation (EEC) No 1424/76 laying down general rules for intervention on the market in rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) N6 1907/87 (2), and in particular Article 5(5) thereof, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 1424/76 is replaced by the following : '2 . If the intervention agency does not take over the paddy rice at the marketing centre specified by the seller but at the place where the paddy rice is located, the price to be paid shall be equal to the buying-in price referred to in Article 5 (2) of Regulation (EEC) No 1418 /76 valid for the marketing centre indicated by the seller, less the most advantageous transport costs between the place where the paddy rice is when the offer is made and the marketing centre . These costs shall be determined by the intervention agency.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal , of the European Communities. It shall apply with effect from 1 September 1987 . Having regard to the proposal from the Commission, Whereas Article 5 (2) of Regulation (EEC) No 1418 /76 lays down that the intervention agencies shall buy in on the basis of a price equal to 94 % of the intervention price ; whereas Regulation (EEC) No 1424/76 (l) should be adapted accordingly, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN O OJ No L 166 , 25 . 6 . 1976 , p. 1 . (2 ) See page 51 of this Official Journal . O OJ No L 166, 25 . 6 . 1976 , p. 24 .